Citation Nr: 0701236	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic otitis 
media, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had honorable active service from March 1953 to 
February 1955 and from July 1956 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which increased the veteran's 
disability rating for his bilateral hearing loss to 10 
percent disabling, effective November 2002; and denied a 
claim for a compensable rating for chronic otitis media.  In 
a November 2003 rating decision, the RO increased the rating 
for chronic otitis media to 10 percent disabling, 
retroactively effective from November 2002.

The issue of bilateral hearing loss was previously remanded 
in an October 2004 Board decision for further development.  
Such development has not yet been completed.  Therefore, this 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board also observes that in a February 2005 written 
statement, the veteran appears to have filed an increased 
rating claim for his service-connected balantitis.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran is presently receiving the maximum schedular 
rating available for his service-connected chronic otitis 
media; and there is no evidence of any unusual circumstances 
related to this disability.



CONCLUSION OF LAW

A rating in excess of 10 percent for chronic otitis media is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.87, Diagnostic Code 6200 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim was received in November 2002.  In 
November 2004, he was notified of the provisions of the VCAA 
as they pertain to the issue on appeal.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO has properly processed the appeal following the 
issuance of the required notice.  The veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  The veteran has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Thus, the Board is satisfied that VA has assisted 
the veteran in the development of his claim in accordance 
with applicable laws and regulations.  Accordingly, the Board 
will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  There has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Rating

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200 (2006)

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for bilateral chronic otitis 
media.  The Board has considered this contention but finds 
however, that the preponderance of the evidence is against 
the claim.  

As a preliminary matter, the Board notes that in April 2006 
written correspondence, the veteran requested additional time 
to submit supplemental medical evidence in support of an 
increased rating for chronic otitis media.  Pursuant to 
38 C.F.R. §§ 20.800 and 20.1304, he was afforded an 
additional 90 days to submit additional evidence to the 
Board.  The veteran did not submit any additional evidence 
within this time frame.  Thus, the decision is made upon the 
evidence of record.  

The Board observes that the veteran's service-connected 
bilateral chronic otitis media has been rated 10 percent 
disabling, under the criteria for disease of the ear. 38 
C.F.R. § 4.87, Diagnostic Code 6200 (2006).  As noted, 10 
percent is the maximum schedular rating for chronic otitis 
media.  Id.

Private treatment records dated from November 2001 to 
November 2002, show the veteran underwent a 
tympanomastoidectomy with cartilage reconstruction in April 
2002.  The records reflect occasional light drainage from the 
right ear following the surgery.  At a January 2003 VA fee-
based examination the veteran denied any recent ear drainage 
or dizziness.  He did report some occasional slight 
imbalance, but no true vertigo.  The veteran denied chronic 
drainage from his ears.  Upon examination, the external 
canals were clear.  The right ear had no drainage, 
granulation tissue or retraction pockets.  Surgical changes 
were observed in the right ear drum, particularly a retracted 
scarred drum.  The left ear showed a severe atelectactic drum 
with some abnormalities of the ossicles superiorly.  No 
drainage or perforations were noted.  Additional private 
treatment records dated from July 2003 through December 2004 
reflect the veteran received intermittent treatment for a few 
recurrent ear infections with some mild drainage.  

As noted, the veteran is presently receiving the maximum 
schedular rating available for his service-connected 
bilateral chronic otitis media.  The available medical 
evidence indicates no findings of otosclerosis, peripheral 
vestibular disorders, Meniere's syndrome, or malignant 
neoplasms so as to warrant higher ratings under any 
alternative rating criteria.  (See Diagnostic Codes 6201-
6208).  Therefore, a disability rating in excess of 10 
percent must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

An increased evaluation for chronic otitis media, currently 
rated as 10 percent disabling, is denied.




REMAND

In the October 2004 remand, the Board noted that by way of a 
February 2003 rating decision, the veteran's disability 
evaluation for bilateral hearing loss had been increased to 
10 percent disabling, effective November 14, 2002.  The Board 
noted further that in March 2003 the veteran submitted VA 
Form 9 (Appeal to the Board of Veterans' Appeals), wherein he 
disagreed with the assigned rating of 10 percent for his 
bilateral hearing loss.  In the Board's October 2004 remand 
decision, it construed the March 2003 statement as a notice 
of disagreement (NOD) to the RO's February 2003 rating 
decision.  Thereafter, the claim was remanded to the RO for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The Board also 
instructed the RO to give the veteran notice regarding the 
opportunity to perfect an appeal to the Board concerning this 
issue, by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement). 38 C.F.R. §§ 20.200, 20.202, 
20.300- 20.305 (2006).

A review of the record reveals that the RO did not comply 
with the Board's previous remand instructions.  The veteran 
was not sent a SOC regarding his claim for increased rating 
for bilateral hearing loss; nor was he apprised of the need 
to perfect an appeal to the Board concerning this issue.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should provide a statement of 
the case on the issue of entitlement to a 
disability evaluation in excess of 10 
percent for bilateral hearing loss.  

3.  The RO should advise the veteran that 
he needs to file a substantive appeal 
(e.g., a VA Form 9) concerning this claim, 
if he wishes for the Board to consider it.  
If, and only if, he submits a substantive 
appeal concerning the issue of an 
increased rating for bilateral hearing 
loss, should it be returned to the Board 
for further appellate consideration.

4.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2006), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent. 

If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


